Citation Nr: 1614398	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Osgood-Schlatter disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Veteran, his spouse, and his son testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. 
§ 7107(c)(West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board advised the Veteran that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In a December 2011 decision, the Board remanded the issues of entitlement to service connection for a left knee injury with claimed secondary arterial insufficiency and service connection for amputation of toes one, two, and three of the left foot, claimed as secondary to arterial insufficiency, for additional development.

In a May 2014 decision, the Board bifurcated the left knee claim and recharacterized the issues as entitlement to service connection for Osgood-Schlatter disease of the left knee, and entitlement to service connection for residuals of a left knee injury other than neuropathy and ulcers, to include peripheral vascular disease (PVD).  The Board denied service connection for residuals of a left knee injury to include PVD and service connection for amputation of toes one, two, and three of the left foot secondary to a lower left leg disability.  The Board remanded the issue of service connection for Osgood-Schlatter disease of the left knee for additional development. 

In an October 2014 rating decision, service connection for left knee/tibia degenerative arthritis with an evaluation of 10 percent, effective April 23, 2007, was granted.  As this rating action represents a full grant of the benefits sought with respect to that issue, the issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

After the issuance of the supplemental statement of the case in September 2014, the Veteran submitted additional evidence in the form of lay statements, Mayo Clinic articles on Osgood-Schlatter disease, and a medical treatment record from a private physician which includes reference to the Veteran's 1975 "twisted artery" surgery, without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2015).  Normally, absent a waiver from the claimant, a remand is necessary when evidence is received by the Board that has not been considered by the AOJ.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the information in the lay statements are essentially duplicative of previous statements submitted by the Veteran with respect to the left knee claim, and the medical treatment record with reference to the Veteran's "twisted artery" surgery is duplicative of information already in the claims file.  Therefore, referral to the AOJ for initial review is not required and the Board may proceed with a decision without prejudice to the Veteran. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems. 


FINDINGS OF FACT

1.  The Veteran's October 1963 enlistment examination reflected a diagnosis of Osgood-Schlatter disease.

2.  The Veteran's preexisting Osgood-Schlatter disease increased in disability during service; however, such increase was clearly and unmistakably due to the natural progression of the disease.  

CONCLUSION OF LAW

Osgood-Schlatter disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated June 2007, sent prior to the September 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.    

The Veteran was also afforded VA examinations in March 2009 and September 2014 in order to adjudicate his claim for service connection.  While the Board previously determined that the opinion offered in connection with the March 2009 VA examination was insufficient to decide the case, the Board finds that the September 2014 VA examiner's opinion is adequate to decide the case.  Specifically, such opinion is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2011 and May 2014 remand directives by requesting that the Veteran identify or submit any outstanding treatment records referable to his left knee in a January 2012 letter, obtaining SSA records, and affording the Veteran a VA examination so as to determine the nature and etiology of the Veteran's left knee disorder in September 2014.  Therefore, the Board finds that the AOJ has substantially complied with the December 2011 and May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in May 2011 the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2011 hearing, the Veterans Law Judge enumerated the issues on appeal.  The Veteran was asked to describe the nature of his symptoms, how they began, and his in-service symptoms.  The Veteran was also asked where he currently received treatment and whether he had sought treatment for his claimed disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Bryant, at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records and SSA records available, the Board remanded the issue in December 2011 in order to obtain such records.  Additionally, May 2014, the Board again remanded the matter in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorder.  As previously discussed, the AOJ has substantially complied with remand orders and there is no indication that there is any additional outstanding, relevant evidence referable to the claim decided herein.  Under these circumstances, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks entitlement to service connection for aggravation of his Osgood-Schlatter disease in his left knee.  The Veteran contends that his current left knee problems are manifestations of a preexisting disorder (Osgood-Schlatter disease) that worsened in service when his left knee was caught in a truck latch in 1964. 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. 
§ 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's October 1963 induction examination contains a normal clinical evaluation of the lower extremities; however, the clinician noted the presence of Osgood-Schlatter disease.  On the accompanying medical history report, the Veteran noted leg cramps and a "trick" or locked knee.  He indicated that he had had surgery for Osgood-Schlatter disease.

The Veteran's service treatment records further show that he was first treated for left leg pain in January 1965, which had reportedly started four years earlier.  The clinician indicated that the Veteran had had surgery for Osgood-Schlatter disease, and since that time he had experienced superior tibia pain related to exercise of any sort or direct trauma.  There was no pain at rest, and in fact, rest usually alleviated the pain within 5-10 minutes.  Upon physical examination, there was good range of motion and the ligaments were intact.  There was prominence of the superior portion of the left tibia (anterior tibial tubercle) compared to the right, as well as some subjective local tenderness.  The impression was old Osgood-Schlatter disease, left knee, which the clinician noted "should be healed by now." 

Upon follow up in February 1965, it was noted that the X-rays suggested old Osgood-Schlatter disease of the anterior tibial tubercle.  The clinician explained that operative treatment "is very unwarranted presently" and noted that protection (such as with a felt pad) was the "key to success."

The Veteran continued to complain of left tibial tubercle pain in July 1965.  The impression was old Osgood-Schlatter disease.  X-rays showed no significant change compared with the January 1965 study in that changes of Osgood-Schlatter disease were still apparent.  In August 1965, it was noted that there had been "no problem with knee pain" since the Veteran's last visit.

The August 1965 separation examination contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history report, the Veteran complained of a "bone, joint, or other deformity."  The clinician noted a swollen and painful left knee joint.

Based on the foregoing, the Board finds that, as the Veteran's October 1963 enlistment examination reflected a diagnosis of Osgood-Schlatter disease, he is not entitled to the presumption of soundness with regard to such disease.  In this regard, the Board notes that the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted"), which was not the situation here.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Since Osgood-Schlatter disease was noted on his service entrance examination, it is the Veteran's burden, not VA's, to show an increase in severity of such disorder during or as a result of his service.

Here, the Veteran's service treatment records establish that he did have an increase in severity of his left knee Osgood-Schlatter disease during service.  Specifically, in January 1965, the Veteran's service treatment records indicate that there was persistent pain and tenderness in the left knee.  In July 1965, the examiner indicated that there had been no significant change in the appearance of the knee as compared with the study of January 1965, but the changes of Osgood-Schlatter disease were still apparent.    

However, in this case, the most probative evidence of record establishes that any increase in severity of the Veteran's Osgood-Schlatter disease is clearly and unmistakably due to the natural progression of the disease.  Specifically, while the Board previously determined that a March 2009 VA examination and opinion were inadequate to decide the case, the Veteran was afforded another VA examination in September 2014.  At such time, the VA examiner found that it would only be with resort to mere speculation to opine whether or not the Veteran's left leg Osgood-Schlatter disease was aggravated to any degree by military service beyond its natural progression.  In this regard, he noted that the service treatment records documented Osgood-Schlatter disease of the left tibia on induction in October 1963 and pain typical for the natural progression of such condition during service.  The examiner further stated that there was no current objective evidence that the Veteran's Osgood-Schlatter disease was aggravated to any degree beyond its natural progression by his military service.  

Consequently, while the examiner initially couched his opinion in terms of speculation, the basis for such determination clearly indicates that the increase in the severity of the Veteran's Osgood-Schlatter disease was clearly and unmistakably due to the natural progression of the disease.  In this regard, he found that the in-service complaints were typical of the natural progression of such condition and determined that there was no current objective evidence that the Veteran's Osgood-Schlatter disease was aggravated to any degree beyond its natural progression by his military service.  Moreover, such opinion is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and included clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.  There is no medical opinion to the contrary of record.

The Board notes that the Veteran and his spouse have alleged that his Osgood-Schlatter disease was aggravated by his military service.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, the Board finds that the Veteran and his spouse, as lay people, are not competent to render such a complex medical opinion.  In this regard, while they are competent to testify to his in- and post-service symptoms, they, as lay people, are not competent to address the question of aggravation of Osgood-Schlatter disease as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Consequently, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his spouse's opinions are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In sum, the Board finds that, while the Veteran's Osgood-Schlatter disease, which was noted on entry to service, increased in disability during service, such increase was clearly and unmistakably due to the natural progression of the disease.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Osgood-Schlatter disease of the left knee is denied.



____________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


